Petition for Writ of Mandamus Denied and Memorandum Opinion filed August
29, 2003








Petition for Writ of Mandamus Denied and Memorandum Opinion filed August 29, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-00755-CV
____________
 
IN RE TANDEM ENERGY CORPORATION,
TORTUGA OPERATING COMPANY, AND SIERRA MINERAL DEVELOPMENT, L.C., Relators
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M
E M O R A N D U M   O P I N I O N
On July 2, 2003, relators, Tandem
Energy Corporation, Tortuga Operating Company,  and Sierra Mineral
Development, L.P., filed a petition for writ of mandamus in this Court.  See Tex.
Gov=t. Code Ann. ' 22.221;  see also Tex. R. App. P. 52.  In their petition, relators
seek to compel the Hon. Sharolyn Wood, presiding
judge of the 127th District Court in Harris County, Texas, to vacate her June
25, 2003 AOrder on First Amended Verified
Petition of the State & County to Take Videotaped Depositions with Request
for Production before Suit.@




 Mandamus will lie only to correct a clear
abuse of discretion.  Walker v. Packer,
827 S.W.2d 833, 840 (Tex. 1992) (orig. proceeding).  A clear abuse of discretion warranting
correction by mandamus occurs when a court issues a decision which is made
without reference to guiding principles of law or, stated differently, is
arbitrary and unreasonable.  See
Johnson v. Fourth Court of Appeals, 700 S.W.2d 916, 917 (Tex. 1985) (orig.
proceeding).  With respect to resolution
of factual issues or matters committed to the trial court=s
discretion, the reviewing court may not substitute its judgment for that of the
trial court.  Walker, 827 S.W.2d at 839‑40. 
The relators must, therefore, establish that
the trial court could reasonably have reached only one decision.  Id. 
This relators failed
to prove.  To show abuse of discretion in determining
legal principles, the relators must show the trial
court clearly failed to analyze or apply the law correctly.  Id. at 840.  This relators also failed to prove.  Thus, we will not disturb the trial court=s
ruling.
We deny relators= petition for writ of mandamus.  Having disposed of this original proceeding,
we lift the stay imposed by our order of July 3, 2003.
 
 
PER CURIAM
 
 
 
Panel consists of Justices Anderson,
Seymore, and Guzman.
 
Judgment rendered and Memorandum
Opinion filed August 29, 2003.